Citation Nr: 1241347	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-36 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham Counsel






INTRODUCTION

The Veteran served on active duty from June 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 RO decision, which denied entitlement to TDIU.  
	
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.  

The Veteran is seeking entitlement to TDIU based on his service-connected disabilities.  He is currently in receipt of service connection for urinary incontinence, residuals of prostate cancer, rated as 60 percent, and erectile dysfunction, rated as noncompensable.

The Veteran asserts that he avoids others because of his service-connected residuals of prostate cancer.  He contends that he cannot perform any duties that require any straining because that would cause him to leak urine.  He does not feel comfortable being around others because he is always afraid that he will have an accident and others will smell his urine.  The Veteran contends that no employer would put up with him having to go to the bathroom so frequently to change his pad or to check for urine.

The Veteran underwent a VA genitourinary examination in July 2009.  The examiner noted that the Veteran was retired and there were no current adverse occupational implications imposed on any job from the genitourinary standpoint.

In June 2012, the Veteran underwent a VA examination with regard to his claim for entitlement to TDIU.  The examiner determined that the Veteran's prostate cancer did not impact his ability to work.  The examiner went on to note that the Veteran reported no significant changes in voiding or erectile dysfunction since his last rating.  The examiner found that heavy physical work situations would prove difficult due to stress incontinence issues, and sedentary work situations would be possible with bathroom access.  The examiner noted that the Veteran has not worked as a carpenter since 2003, and his prostate cancer was diagnosed in 2007.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2012).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

In this case, the Veteran is service connected for urinary incontinence, residuals of prostate cancer at 60 percent.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2012).  However, for the Veteran to prevail on a claim for entitlement to TDIU, the evidence must show that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.

Based on the evidence of record, it is unclear as to whether the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  As noted above, the July 2009 VA examiner determined that there were no current adverse occupational implications imposed on any job from the genitourinary standpoint.  More recently, the June 2012 VA examiner determined that the Veteran's prostate cancer did not impact his ability to work.  However, the June 2012 VA examiner went on to determine that heavy physical work situations would prove difficult due to stress incontinence issues, while sedentary work situations would be possible with bathroom access.  As the Veteran's prior work history includes carpentry, the Board finds it unclear as to whether the June 2012 VA examiner was suggesting that the Veteran's stress incontinence would prevent him from obtaining and maintaining any form of gainful employment consistent with his occupational experience, or whether the VA examiner was suggesting that stress incontinence would simply make it more challenging for him to obtain and maintain any form of gainful employment consistent with his occupational experience.  Moreover, the examiner did not discuss the Veteran's specific assertions regarding why he believes he is unemployable.  As such, this issue must be remanded so as to provide the Veteran with a VA general medical examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner should consider the Veteran's assertions regarding his employability and his previous work history in rendering any opinions. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.
	
2. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


